Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: The amended limitation of, “wherein at least a portion of the indentation has a width narrower than portions of the first and second members” in Claims 1 and 11 is not described in the specification as originally filed. Consequently, Applicant should amend the specification accordingly to provide proper antecedent basis for the aforementioned limitation. 
Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
	Regarding Claim 1, the recitation of “a turbomachine” in Line 3 is unclear if this is the same turbomachine previously recited in Line 1 or is a new one. For the purposes of the turbomachine”.  
Claims 2-9 are rejected by virtue of their dependency.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 3, 6-7, and 9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Roth-Fagaraseanu et al (US 9,458,763 B2) hereinafter referred to as R.
Regarding Claim 1, R discloses a turbomachine component comprising:
a body (10, figure 1 also reproduced/annotated below) having an exterior surface positioned within a hot gas path (HGP) section of a turbomachine (component 10 can be blades i.e. blade of a gas turbine within a hot gas path section of a turbomachine); and
a coating-capturing feature (1, figure 1) mounted on the exterior surface of the body (see figure 1) and in thermal communication with the HGP section of the turbomachine (see figure 1), wherein the coating-capturing feature includes:

a second member (see annotated figure 1) positioned on the first member (see figure 1) and having at least one outer sidewall defining a second perimeter of the coating-capturing feature (see figure 1), wherein the first member separates the second member from the exterior surface of the body (see annotated figure 1), and
an indentation positioned between the first and second members (see annotated indentation, annotated figure 1 where the distance between w2 and w1 forms an indentation between the first and second members), 
wherein at least a portion of the indentation has a width (see annotated indentation width, annotated figure 1) narrower than portions of the first and second members (see annotated indentation width being smaller than W1 and W3, figure 1).

    PNG
    media_image1.png
    445
    428
    media_image1.png
    Greyscale

Regarding Claim 3, R discloses that the coating-capturing feature and the body each include a laser-sintered metal (1 and 10 are both metal, see Col 2 Lines 57 and Col 3 Lines 14-16, and where the recitation of laser-sintered is considered as a product by process limitation where the limitation is NOT limited to the manipulation of the recited step(s), only to the structure implied, See MPEP 2113).
Regarding Claim 6, R discloses that the coating-capturing feature extends outward from the body at a non-perpendicular angle relative to the exterior surface of the body (see 1 with a radially curved profile and forming a non-perpendicular angle with 10, figure 1).
Regarding Claim 7, R discloses that the body comprises part of a nozzle or a rotating blade positioned within the HGP section of the turbomachine (see Col 5 Lines 25-28).
Regarding Claim 9, R discloses an adhesive bond interposed between the first member of the coating-capturing feature and the exterior surface of the body (see bond coat, Col 5 Lines 45-51). 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 4-5, 11-13, and 15 is rejected under 35 U.S.C. 103 as being unpatentable over R in view of Namba et al (US 8,586,169 B2) hereinafter referred to as N.
Regarding Claim 4, R discloses that the turbomachine component of claim 1 further comprising a surface coating (2) positioned on the body and the coating-capturing feature (see figure 1), 
R is silent on the surface coating including: 
a base coating layer conformally coated on the exterior surface of the body, the at least one sidewall of the first member of the coating-capturing feature, and the at least one sidewall of the second member of the coating-capturing feature, wherein the base 
a first thermal barrier coating (TBC) layer positioned on the base coating layer, and 
a second TBC layer positioned on the first TBC layer.
N relates to a thermal barrier coating on a gas turbine component which is in the same field of endeavor as the claimed invention and teaches of a base coating layer (bond coat 62, figure 5 also reproduced below) conformally coated on the exterior surface of a body (61), 
a first thermal barrier coating (TBC) layer (zirconia-containing layer 63, figure 5) positioned on the base coating layer (see figure 5), and 
a second TBC layer (ceramic layer 64, figure 5) positioned on the first TBC layer (see figure 5).

    PNG
    media_image2.png
    266
    321
    media_image2.png
    Greyscale

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the surface coating of R include a multi-layered coating arrangement as taught by N, and thereby have a base coating layer conformally coated on the exterior surface of the body, the at least one sidewall of the first member 
a first thermal barrier coating (TBC) layer positioned on the base coating layer, and 
a second TBC layer positioned on the first TBC layer. Doing so provides for a thermal barrier coating with a super high durability (see Col 18 Lines 54-58).
Regarding Claim 5, R as modified by N, teaches that each of the base coating layer, the first TBC layer, and the second TBC layer have a different material composition (see N: figure 5 and Claim 1 discussion).
Regarding Claim 11, R in view of N discloses and teaches an apparatus comprising:
a turbomachine component having an exterior surface for positioning within a hot gas path (HGP) section of a turbomachine;
a coating-capturing feature mounted on the exterior surface of the turbomachine component and in thermal communication with the HGP section of the turbomachine, wherein the coating-capturing feature comprises:
a first member positioned on the exterior surface of the turbomachine component, the first member having at least one outer sidewall defining a first perimeter of the coating-capturing feature,
a second member positioned on the first member and having at least one outer sidewall defining a second perimeter of the coating-capturing feature, wherein the first member separates the second member from the exterior surface of the turbomachine component, and

a surface coating comprising:
a base coating layer conformally coated on the exterior surface of the turbomachine component, the at least one sidewall of the first member of the coating-capturing feature, and the at least one sidewall of the second member of the coating-capturing feature, wherein the base coating layer is positioned at least partially within the indentation of the coating-capturing feature, and
at least one thermal barrier coating (TBC) layer positioned on the base coating layer, wherein at least a portion of the indentation has a width narrower than portions of the first and second members (see Claim 1 and 4 discussion above which has similar limitations and scope).
Regarding Claim 12, R in view of N teaches that each of the base coating layer and the at least one TBC layer have a different material composition (see N: figure 5 and Claim 5 discussion which has similar limitations and scope).
Regarding Claim 13, R discloses that the coating-capturing feature extends outward from the turbomachine component at a non-perpendicular angle relative to the exterior surface of the turbomachine component (see Claim 6 discussion which has similar limitations and scope).
Regarding Claim 15, R discloses that the turbomachine component and the coating-capturing feature each include a laser-sintered metal (see Claim 3 discussion which has similar limitations and scope).
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over R in view of Boehm et al (US 8,209,831) hereinafter referred to as B.
Regarding Claim 8, R discloses all of the limitations of Claim 1 and 11 respectively as discussed above, but does not disclose that the first member of the coating-capturing feature is frusto-pyramidal, and wherein the second member of the coating-capturing feature is spheroidal. 
B relates to surface conditioning for thermal spray layers which is analogous to the claimed invention, and teaches of a coating-capturing feature (raised microstructures 3, figure 2 also reproduced/annotated below) for a metallic surface 1, wherein a first member (see annotated figure 2) of the coating-capturing feature is frusto-pyramidal (see shape of annotated first member, figure 2), and wherein a second member (see annotated figure 2) of the coating-capturing feature is spheroidal (see shape of annotated second member, figure 2).

    PNG
    media_image3.png
    157
    588
    media_image3.png
    Greyscale

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute the coating capturing feature of R with that of B, and thereby have the first member of the coating-capturing feature be frusto-pyramidal, and have the second member of the coating-capturing feature be spheroidal, since doing so would be a simple substitution to yield the predictable results of providing a coating capturing feature for a coating surface. 
Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over R in view of N, and in further view of Boehm et al (US 8,209,831) hereinafter referred to as B.
Regarding Claim 14, R in view of N discloses and teaches all of the limitations of Claim 11 as discussed above but does not disclose that the first member of the coating-capturing feature is frusto-pyramidal, and wherein the second member of the coating-capturing feature is spheroidal. 
B teaches of a coating-capturing feature (raised microstructures 3, figure 2) for a metallic surface 1, wherein a first member (see annotated figure 2) of the coating-capturing feature is frusto-pyramidal (see shape of annotated first member, figure 2), and wherein a second member (see annotated figure 2) of the coating-capturing feature is spheroidal (see shape of annotated second member, figure 2).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute the coating capturing feature of R with that of B, and thereby have the first member of the coating-capturing feature be frusto-pyramidal, and have the second member of the coating-capturing feature be spheroidal, since doing so would be a simple substitution to yield the predictable results of providing a coating capturing feature for a coating surface. 
Allowable Subject Matter
Claim 2 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Claims 21-26 are allowed.
Claim 21 incorporates previously indicated allowable limitations of Claim 10 and is therefore allowed. 
Claims 22-26 depend from Claim 21 and therefore also allowed.  
Response to Arguments/Remarks
	Applicant’s amendment(s) overcome the prior 112(b) rejections, however a new 112(b) rejection has been set forth in this Office Action necessitated by the amendment (see below).
	 Applicant’s arguments with respect to the prior art rejections relate to Roth allegedly not disclosing the amended limitation of “wherein at least a portion of the indentation has a width narrower than portions of the first and second members.” The Examiner respectfully disagrees as illustrated in the annotated figure 1 where the indentation width annotated is smaller than W1 and W2 (see discussion above), and thereby meeting the scope of the claims as currently recited.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

          Any inquiry concerning this communication or earlier communications from the 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Sosnowski can be reached on (571) 270-7944.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SABBIR HASAN/Examiner, Art Unit 3745


/Christopher Verdier/Primary Examiner, Art Unit 3745